DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/06/0220 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 41-42, 45, 47, 49-50, 54, 55, 56, & 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. US 5401399 A to Magnusson et. al., in further view of US Patent No. 6,080,313 to Kelada, of US Patent Application Publication No. US 20090008318 A1 by Anes et. al.
Regarding claim(s) 31, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
a body (52) having an internal chamber (see Fig. 3, body 52; the internal volume of the body reads on the internal chamber),
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber of the body (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) disposed at a proximal end of the body (see Fig. 3, end cap 54 reads on the first end member),
said first end member (54) having a passage (see Fig. 4, passages 56 on end cap 54) to allow water to flow into the internal chamber of the body (52),
a first filter (64) disposed within and surrounded by internal chamber of the body operable to remove particulates from the water flowing through the first filter into the internal chamber of the body (see Fig. 3 & 4, screen 64 reads on the second filter),
a second end member (74) having passage (see Fig. 3, annotated above, volume occupied by 76 and the filter 78 reads on the claimed passage) open to the internal chamber to allow water to flow out of the internal chamber (see Fig. 3, passage 76), and
a second filter (78) disposed within and surrounded by the second end member (74) and internal chamber (see Fig. 3, second filter 78);
where the second end member (74) comprises an interior wall (see Fig. 3, annotated below, the interior facing surface of the indicated cylindrical structure reads on the claimed interior wall) extending along a side of the second filter (78) and contacts the bed of disinfectant material (75); and
where the second end member (74) further comprises, a nipple extending along a passage (76) of the second end member (see Fig. 3, annotate below, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76); and
where the body (52) comprises a cylindrical wall (see column 5, line(s) 32-34 “With reference to FIGS. 3 and 4, the cartridge 50 includes a cylindrical plastic housing 52 having a nominal 2.7 inch diameter and 10 inch length”) adjacent to a portion of the interior wall of the second end member (74) (see Fig. 3, annotated below) such that the cylindrical wall of the body (52) forms a perimeter around a portion of the exterior wall of the second end member (see Fig. 3, annotated below; the outward facing surface of the indicated cylindrical structure reads on the claimed exterior wall).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale
The second filter is fully capable of preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”), and a cap releasably disposed on the second end member. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first filter is disposed within and surrounded by the first end member; and where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material (75); and the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple; and the nipple extends beyond the interior wall of the second end member in a distal direction, and wherein the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall such that the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall.
Regarding where the first filter is disposed within and surrounded by the first end member; and where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material (75); Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased bactericide concentration is achieved with the use of a replaceable cartridge 50 which mounts within the housing 14. A generalized cross section drawing of the cartridge 50 is shown at FIG. 3. FIG. 4, in turn, depicts a detailed exploded assembly drawing of the cartridge 50.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member (74), for another, the end member and filter configuration of the first end member (56), to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple of the second end member (74);
Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising a wall (see Fig. 10, annotated below) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple as taught by Kelada in the water treatment dispensing apparatus of Magnusson in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.

    PNG
    media_image2.png
    587
    615
    media_image2.png
    Greyscale
Regarding where the nipple extends beyond the interior wall of the second end member in a distal direction, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding where the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall, and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall; Anes teaches a cartridge (see Fig. 2) wherein the interior wall (22) of the second end member (13) has a shoulder portion disposed on a distal end of a cylindrical wall (17) (see Figs. 1-2; showing the shoulder adjacent to the distal end of the cylindrical wall of the cartridge); and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall (see Fig. 1, the reduced diameter of the shoulder relative to the cylindrical body is clearly visible in this embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the shoulder of the interior wall for the second end member of the combination of Magnusson and Kelada, for another, a shoulder portion of a wall of the second end member disposed on a distal end of the cylindrical wall, and the shoulder portion having a diameter less than a diameter of the distal end of the cylindrical wall as taught by Anes, to yield the predictable results of stopping and sealing the endcap member against the cylindrical wall. MPEP § 2143.I.B.
Regarding claim(s) 41, the combination of Magnusson and Kelada teaches the apparatus of claims 31.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 42, the combination of Magnusson/Kelada/Anes teaches the apparatus of claims 31.
Magnusson further teaches where the first filter (64) is disposed in a cavity defined by the cylindrical wall of the body (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the cavity, because it is within the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 45, Magnusson teaches a water treatment dispensing apparatus comprising:
a container has an internal chamber for holding water (see Fig. 2, threaded housing 14), the container has:
an elongated tubular body with:
an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body reads on the internal chamber), and
first and second end portions (see Fig. 3, the bottom and top of the body 52 read on the first and second end portions),
a bed of disinfectant material located in the internal chamber for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) contacting on the first end portion (see Fig. 3, end cap 54 reads on the first end member),
said first end member (54) adjacent to a first cavity located within the first end portion (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the first cavity and is located within the first end portion of the body 52),
a first filter (64) disposed within and surrounded by the first cavity (see Fig. 3, first filter 64; the volume occupied by the first filter reads on the claim limitation of the first cavity as said volume is located within the first end portion for the body 52 and is adjacent to the first end member);
a second end member (74) contacting and mounted on the second end portion (see Fig. 3, end cap 74 reads on a second end member),
said second end member (74) adjacent to a second cavity (see Fig. 3, annotated below) located within the second end portion of the body (see Fig. 3, the volume occupied by the second filter 78 reads on the limitation of a second cavity),
a second filter (see Fig. 3, second filter 78) disposed within and surrounded by the second cavity (see Fig. 3, annotated below) for preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”; because the bactericide is “contained” then the functional limitations are taught by the prior art); and
a cap (16) releasably disposed on the second end member (see Fig. 2, head piece 16; see also column 4, lines 28-29 “Each housing 14 is secured to a headpiece 16 via mating threads”);
where the second end member (74) comprises an interior wall (see Fig. 3, annotated above, the interior facing surface of the sleeve surrounding the filter (78) (reads on an interior wall) extending along a side of the second filter (78) and contacts the bed of disinfectant material (75); and
the second end member (74) further comprises a nipple extending along a passage (76) (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76); and
where the body (52) comprises a cylindrical wall (see column 5, line(s) 32-34 “With reference to FIGS. 3 and 4, the cartridge 50 includes a cylindrical plastic housing 52 having a nominal 2.7 inch diameter and 10 inch length”) adjacent to a portion of the interior wall of the second end member (74) (see Fig. 3, annotated above, the interior facing surface of the indicated cylindrical structure reads on an interior wall) such that the cylindrical wall of the body (52) forms a perimeter around a portion of the exterior wall of the second end member (see Fig. 3, annotated above, the outward facing surface of the sleeve surrounding the filter (78) reads on the claimed exterior wall).
The first filter is fully capable of removing organic and inorganic materials from the water flowing through the first filter (see column 5, line(s) 43-46 “The screens 64, 66 and 68 are formed of a polypropylene material and exhibit a number of slots or through apertures to permit the passage of the water while retaining the bactericide.”; because organic and inorganic material larger than the slots or apertures of the first filter 64 are trapped by said filter, then the functional limitations are taught by the prior art). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; and the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple; and the nipple extends beyond the interior wall of the second end member in a distal direction, and wherein the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall such that the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall.
Regarding where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased bactericide concentration is achieved with the use of a replaceable cartridge 50 which mounts within the housing 14. A generalized cross section drawing of the cartridge 50 is shown at FIG. 3. FIG. 4, in turn, depicts a detailed exploded assembly drawing of the cartridge 50.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member, for another, the end member and filter configuration of the first end member, to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple of the second end member (74);
Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated above) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple as taught by KELADA in the water treatment dispensing apparatus of MAGNUSSON in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.
Regarding where the nipple extends beyond the interior wall of the second end member in a distal direction, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding where the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall, and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall; Anes teaches a cartridge (see Fig. 2) wherein the interior wall (22) of the second end member (13) has a shoulder portion disposed on a distal end of a cylindrical wall (17) (see Figs. 1-2; showing the shoulder adjacent to the distal end of the cylindrical wall of the cartridge); and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall (see Fig. 1, the reduced diameter of the shoulder relative to the cylindrical body is clearly visible in this embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the shoulder of the interior wall for the second end member of the combination of Magnusson and Kelada, for another, a shoulder portion of a wall of the second end member disposed on a distal end of the cylindrical wall, and the shoulder portion having a diameter less than a diameter of the distal end of the cylindrical wall as taught by Anes, to yield the predictable results of stopping and sealing the endcap member against the cylindrical wall. MPEP § 2143.I.B.
Regarding claim(s) 47, the combination of Magnusson/Kelada/Anes teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
Regarding claim(s) 49, the combination of Magnusson/Kelada/Anes teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches the apparatus further comprises a dental handpiece connected to the container whereby water is supplied to the dental handpiece (see column 2, lines 2-8 “The degree and duration of the contact is greater for dental stations where water is dispensed via a provided glass, which permits patient rinsing; a high pressure spray, which is dispensed from the drill; and a low pressure sprayer, which permits the dentist to direct a low volume flow for cleaning.”; see also Magnusson Fig. 2, “Patient Treatment Station Water/Drill/Pressure Spray”).
Regarding claim(s) 50, the combination of Magnusson/Kelada/Anes teaches the apparatus of claim 45.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 54, the combination of Magnusson/Kelada/Anes teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the second filter (see Fig. 3, second filter 78) is disposed in a second cavity defined by a cylindrical wall of the body (see Fig. 3, annotated above, the volume occupied by the second filter 78 reads on the claim limitation of the cavity because it is within a cavity defined by the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 55, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
an elongated tubular body (52) having an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body reads on the internal chamber), and first and second end portions (see Fig. 3, the bottom and top of the body 52 read on the first and second end portions),
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) disposed on the first end portion (see Fig. 3, end cap 54 reads on the first end member), said first end member (54) having:
a first cavity located within the first end portion (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the first cavity and is located within the first end portion of the body 52),
a first filter (64) disposed within and surrounded by the first cavity (see Fig. 3, first filter 64; the volume occupied by the first filter reads on the claim limitation of the first cavity as said volume is located within the first end portion for the body 52 and is adjacent to the first end member);
a second end member (74) contacting and mounted on the second end portion (see Fig. 3, end cap 74 reads on a second end member),
a second filter (see Fig. 3, second filter 78) for preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body with water outside the cartridge (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”; because the bactericide is “contained” then the functional limitations are taught by the prior art);
where the second end member (74) comprises an interior wall (see Fig. 3, annotated below, the interior facing surface of the sleeve surrounding the filter (78) reads on an interior wall) extending along a side of the second filter (78) and contacts the bed of disinfectant material (75); and
where the second end member (74) further comprises, a nipple extending along a passage (76) second end member (74) (see Fig. 3, annotated above, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76); and
where the body (52) comprises a cylindrical wall (see column 5, line(s) 32-34 “With reference to FIGS. 3 and 4, the cartridge 50 includes a cylindrical plastic housing 52 having a nominal 2.7 inch diameter and 10 inch length”) adjacent to a portion of the interior wall of the second end member (74) (see Fig. 3, annotated above, the interior facing surface of the sleeve surrounding the filter (78) (reads on an interior wall) such that the cylindrical wall of the body (52) forms a perimeter around a portion of an exterior wall of the second end member (see Fig. 3, annotated above, the outward facing surface of the indicated cylindrical structure reads on the claimed exterior wall).
The first filter is fully capable of removing organic and inorganic materials from the water flowing through the first filter into the internal chamber of the body (see column 5, line(s) 43-46 “The screens 64, 66 and 68 are formed of a polypropylene material and exhibit a number of slots or through apertures to permit the passage of the water while retaining the bactericide.”; because organic and inorganic material larger than the slots or apertures of the first filter 64 are trapped by said filter, then the functional limitations are taught by the prior art). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; and the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple; and the nipple extends beyond the interior wall of the second end member in a distal direction, and wherein the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall such that the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall.
Regarding where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased bactericide concentration is achieved with the use of a replaceable cartridge 50 which mounts within the housing 14. A generalized cross section drawing of the cartridge 50 is shown at FIG. 3. FIG. 4, in turn, depicts a detailed exploded assembly drawing of the cartridge 50.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member, for another, the end member and filter configuration of the first end member, to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding the interior wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple of the second end member (74);
Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated above) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the wall of the second end member extending parallel to the nipple forming an annular pocket with the nipple as taught by Kelada in the water treatment dispensing apparatus of Magnusson in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.
Regarding where the nipple extends beyond the interior wall of the second end member in a distal direction, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding where the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall, and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall; Anes teaches a cartridge (see Fig. 2) wherein the interior wall (22) of the second end member (13) has a shoulder portion disposed on a distal end of a cylindrical wall (17) (see Figs. 1-2; showing the shoulder adjacent to the distal end of the cylindrical wall of the cartridge); and the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall (see Fig. 1, the reduced diameter of the shoulder relative to the cylindrical body is clearly visible in this embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the shoulder of the interior wall for the second end member of the combination of Magnusson and Kelada, for another, a shoulder portion of a wall of the second end member disposed on a distal end of the cylindrical wall, and the shoulder portion having a diameter less than a diameter of the distal end of the cylindrical wall as taught by Anes, to yield the predictable results of stopping and sealing the endcap member against the cylindrical wall. MPEP § 2143.I.B.
Regarding claim(s) 56, the combination of Magnusson/Kelada/Anes teaches the cartridge of claim 55.
Magnusson further teaches where the first filter (64) is disposed in a cavity defined by the cylindrical wall of the body (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the cavity because it is within the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 58, the combination of Magnusson/Kelada/Anes teaches the cartridge of claim 31.
Magnusson further teaches where the interior wall (see Fig. 3, annotated below) comprises:
a first side contacting the first filter along a longitudinal direction (see Fig. 3, annotated below) and
a second side contacting the disinfectant material in a horizontal direction perpendicular to first side (see Fig. 3, annotated below).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale
Claims 32 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson/Kelada/Anes as applied to claims 31 and 45 above; in further view of US Patent No. 4,238,477 to J. Lambert et al. (“Lambert”).
Regarding claim(s) 32 & 46, the combination of Magnusson/Kelada/Anes teaches the cartridge of claims 31 & 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson/Kelada/Anes is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated anionic exchange resin, a resin matrix iodinated with elemental iodine, or a silver composition.
However, Lambert teaches the bed of disinfectant material including a resin containing polyiodide (see ABSTRACT “The resin is in the iodide form, and the iodine is applied with a water carrier which is recycled in contact with the resin and the stoichiometric amount of iodine to form the desired polyiodide”), or an anion exchange resin which is iodinated (see Abstract “Demand-type disinfectants are prepared from strong base anion exchange resin beads and elemental iodine. The resin is in the iodide form”) or a resin matrix iodinated with elemental iodine (see column 2, line(s) 2-6 “a pre-measured amount of elemental iodine, which is gradually dissolved in the water. The contacting of the water solution of the iodine is preferably continued until all of the iodine has been absorbed from the water by the resin beads.”) in order to provide disinfecting iodine on a demand-action basis (see column 1, lines 10-12 “Triiodide-quaternary ammonium resin disinfectants have heretofore received primary consideration, since when properly prepared, the iodine is tenaciously bound to the active sites of the resin and is released almost entirely on a demand-action basis.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute one known element, the disinfecting material including a resin containing polyiodide, an iodinated anionic exchange resin, or a resin matrix iodinated with elemental iodine as taught by Lambert, for another, the biocide of the combination of Magnusson/Kelada/Anes to yield the predictable results of disinfectant material for providing demand-action disinfection for treating water and killing bacteria. MPEP 2143.I.B.
Claims 32, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson/Kelada/Anes as applied to claims 31 and 45 above; in further view of US Patent No. 6863905 to Shanbrom.
Regarding claim(s) 32 & 40 & 46, the combination of Magnusson/Kelada/Anes teaches the cartridge of claim 31 or 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson/Kelada/Anes is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated anionic exchange resin, a resin matrix iodinated with elemental iodine, or a silver composition; and the resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients (claim 40).
However, Shanbrom teaches a water treatment apparatus (see Title) comprising a bed of disinfectant material (see column 2, line(s) 66-67 “The mixed iodine/capture resins are also effective at disinfecting water”) including an iodinated anionic exchange resin (see column 3, line 21 “an iodinated anion exchange resin (source)”); and the resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients (claim 40) (see column 4, line(s) 21-23 “The typical iodine source resin such as ‘MCV’ resin (45% iodine by weight) from Umpqua Research”) in order to treat and disinfect the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water (see column 2, line(s) 7-12 “Recently methods of using iodine bound to ion exchange resins have been developed for water treatment. Using iodine bound to resin simplifies the addition of iodine because a simple flow through cartridge can be provided that combines filters to remove particulates with the iodine dispensing resin.”; see also column 2, line(s) 20-23 “A potential advantage of resins is that ion exchange resins can also be used to remove iodide and residual iodine from the treated water. This gives the potential for easily purified water with no iodine or iodide traces.”; the composition of 45% iodine by weight of reads on the claim limitation of approximately 46% by weight). It is noted that the resin used in Shanbrom is the same as the preferred resin disclosed in the instant application (see Specification at (see ¶ [0015] “An alternative disinfectant material can be an iodinated anionic exchange resin manufactured and sold by MCV Technologies International, Inc. of Belleville, Ill. This resin releases a specific and consistent amount of iodine into the water flowing in chamber 57 to neutralize the microbial contaminates in the water. The disinfectant material 68 can be a resin matrix iodinated with elemental iodine, I2, to a level of 2 to 6 ppm of iodine in water flowing through the resin. The resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the bed of disinfectant material of the combination of Magnusson/Kelada/Anes, for another, the iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients as taught by Shanbrom, to yield the predictable results of treating and disinfecting the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art at the time of invention to substitute one known element for another, when the prior art teaches the equivalence of said two disinfectant compositions for the same purpose, water treatment and disinfection. Therefore, the selection of any known equivalents to the disinfectant bed of the combination of Magnusson/Kelada/Anes would be obvious to a person having ordinary skill in the art. In the current case, the use of an iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients would have been obvious to a person having ordinary skill in the art for at least the fact that the preferred resin disclosed by the applicant (see Specification at (see ¶ [0015] “An alternative disinfectant material can be an iodinated anionic exchange resin manufactured and sold by MCV Technologies International, Inc. of Belleville, Ill. This resin releases a specific and consistent amount of iodine into the water flowing in chamber 57 to neutralize the microbial contaminates in the water. The disinfectant material 68 can be a resin matrix iodinated with elemental iodine, I2, to a level of 2 to 6 ppm of iodine in water flowing through the resin. The resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients.”) is commercially available for the same purpose (see Shanbrom column 4, line(s) 21-23 “The typical iodine source resin such as ‘MCV’ resin (45% iodine by weight) from Umpqua Research”). MPEP § 2144.06.II.
Claim(s) 32, 46, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson/Kelada/Anes as applied to claims 31 and 45 above; in further view of US Patent No. 5,073,382 to M. Antelman (“ANTELMAN”).
Regarding claim(s) 32, 46 & 48, the combination of Magnusson/Kelada/Anes teaches the apparatus of claims 31 or 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson/Kelada/Anes is silent as to where the bed of disinfectant material includes a silver composition.
However, ANTELMAN teaches a “divalent silver (Ag(II)) bactericidal compositions. Said compositions are useful for … water treatment” (see column 1, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the disinfectant material including a silver compound of ANTELMAN, for another, the biocide of the combination of Magnusson/Kelada/Anes, to yield the predictable results of disinfectant material for treating water and killing bacteria. MPEP 2143.I.B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-32, 41-42, 45-50 54-56, & 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26, 31-33, 35, 40, & 45-47 of U.S. Patent No. 9750834, in further view of US Patent No. US 5401399 A to Magnusson et. al.; and US Patent Application Publication No. US 20090008318 A1 by Anes et. al.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 26, 31-33, 35, 40, 45-47 in 9750834 substantially teaches the claim recitations of the instant application’s claim(s) 31, 42, 45, 54, 55, 56, & 58.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 25 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 49.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 27 & 41 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 32, & 46.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 28 & 42 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 32, 46, & 47.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 29 & 43 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 32, 46, & 47.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 30 & 44 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 32, 46, & 48.
While the claims are silent as to the limitations of “the nipple extends beyond the interior wall of the second end member in a distal direction”; they would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim 26, 31-33, 35, 40, & 45-47 in 9750834, because, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
While the claims are silent as to the limitations of the particular arrangement of the cylindrical wall of the body, interior wall and exterior wall of the second end member; they would have been obvious to a person having ordinary skill in the art at the time of invention over claims 26, 31-33, 35, 40, & 45-47 in 9750834, in further view of US Patent No. US 5401399 A to Magnusson et. al.,
While the claims are silent as to the limitations of “wherein the interior wall of the second end member has a shoulder portion disposed on a distal end of the cylindrical wall” and claims 41 and 50; they would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim 8 in 9750834, in further view of US Patent Application Publication No. US 20090008318 A1 by Anes et. al.
While the claims are silent as to the limitations of “the nipple extends beyond the interior wall of the second end member in a distal direction”; they would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim 26, 31-33, 35, 40, & 45-47 in 9750834, because, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
While the claims are silent as to the limitations of the particular arrangement of the cylindrical wall of the body, interior wall and exterior wall of the second end member; they would have been obvious to a person having ordinary skill in the art at the time of invention over claims 26, 31-33, 35, 40, & 45-47 in 9750834, in further view of US Patent No. US 5401399 A to Magnusson et. al.,
While the claims are silent as to the limitations of “the shoulder portion has a diameter less than a diameter of the distal end of the cylindrical wall”; they would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim 26, 31-33, 35, 40, & 45-47 in 9750834, because, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 31-33, 35, 40, & 45-47 of the combination of 9750834, 5401399, and 20090008318; in further view of US Patent No. 6863905 to Shanbrom.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
While the claims are silent as to the limitations of claim 40, it would have been obvious to a person having ordinary skill in the art at the time of invention over claim(s) 26, 31-33, 35, 40, & 45-47 in 9750834, in further view of US Patent No. 6863905 to Shanbrom.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments filed 9/06/2022 have been fully considered but they are not persuasive.
The prior replay to arguments is incorporated by reference.
Applicant’s arguments, see pages 7-12, with respect to the rejection(s) of claim(s) 35, 45, and 55 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant’s arguments are directed at new limitation which have been addressed above as obvious over the teachings of US Patent Application Publication No. US 20090008318 A1 by Anes et. al.
Further, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773